Per Curiam.

Petitioner’s name was stricken from the roll of attorneys by order of this court dated January 6, 1972 (38 AD2d 93), because of his conviction on June 28, 1971, of bribe receiving and taking of unlawful fees, felonies under section 200.10 of the Penal Law and section 1826 of the former Penal Law. Having been given a certificate of relief from disabilities *329by the New York State Board of Parole on June 18, 1975, petitioner moved to vacate the order striking his name from the roll. That motion was denied by this court (Matter of Sugarman, 51 AD2d 170).
Petitioner now moves to modify the January 6, 1972 order of this court to the extent of ordering an inquiry into his character and general fitness to practice law in the State of New York.
We consider this motion to be procedurally equivalent to a motion for reinstatement by a disbarred attorney. Such a motion may not be made until at least seven years from the effective date of the disbarment or removal. (Rules of Appellate Division, First Dept, 22 NYCRR 603.14.)
Accordingly, the motion is denied.
Kupferman, J. P., Lupiano, Silverman, Capozzoli and Lane, JJ., concur.
Motion to modify order of this court entered on January 6, 1972 denied.